 616DECISIONS OF THE NATIONAL.LABOR RELATIONS BOARDUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada,AFL-CIO,and itsLocal,Pipefitters Local Union No. 589 (L & SPlumbing and, Heating of Hibbing,Inc.)andJoseph A.Lendacky,ChiefExecutiveOfficer, L&S Plumbing and Heating of Hibbing, Inc.Case 18-CB-1718May 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn March 16, 1988, Administrative Law JudgeWilliam J. Pannier III issued the attached decision.The General Counsel filed exceptions and a sup-porting brief.The Respondent filed cross-excep-tions, a supporting brief, and a brief in response tothe General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, United As-sociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, and its Local, Pipe-fittersLocal Union No. 589, St. Paul and Virginia,Minnesota, respectively, its officers, agents, andrepresentatives, shall take the action set forth in theOrder.'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn affirming the judge's finding that the International was liable for thediscipline imposed on Joseph Lendacky, we rely on the credited evidenceshowing that when the International affirmed the Local's imposition ofdiscipline it had information sufficient to put it on notice that the Localwas fining an employer-member for working with the nonunion memberswhom he employed We therefore find it unnecessary to rely on anytheory of per se liability, i e , liability for approval even in the absence ofsuch knowledgeDECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge. Iheard this case in Hibbing, Minnesota, on November 18,1987.On September 30, 1987, the Regional Director forRegion 18 of the National Labor Relations Board (theBoard) issued a complaint and notice of hearing, basedon an unfair labor practice charge filed on May 26, 1987,amended on July 8, 1987, and again on September 30,1987, alleging violations of Section 8(b)(l)(A) and (2) ofthe National Labor Relations Act (the Act). All partieshave been afforded full opportunity to appear, to intro-duce evidence, to examine and cross-examine witnesses,and to file briefs. Based on the entire record, on thebriefs filed on behalf of the parties, and on my observa-tion of the demeanor of the witnesses, I make the follow-ingFINDINGS OF FACTIJURISDICTIONAt all times material, L & S Plumbing and Heating ofHibbing, Inc (the Employer) has maintained an officeand place of business in Hibbing, Minnesota, and has en-gaged as a plumbing and heating contractor, installingand servicing plumbing and heating equipment in com-mercial and residential facilities In the course and con-duct of those operations during calendar year 1986, theEmployer purchased and received goods and materialsvalued in excess of $50,000 from other enterprises locat-ed within the State of Minnesota, each of which receivedthose goods and materials directly from outside thatState.Therefore I conclude, as admitted in the Answerof Respondents, that at all times material, the Employerhas been an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act11.THE LABOR ORGANIZATIONS INVOLVEDAt all times material, United Association of Journey-men and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, AFL-CIO (Re-spondent International) and Its Local, Pipefitters LocalUnion No. 589 (Respondent Local), has each been alabor organization within the meaning of Section 2(5) ofthe Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesAt root, this case presents an issue of motivationbased, in turn, upon a section of Respondents' constitu-tion that is alleged to be unlawful. In essence, that sec-tion prohibits journeymen members from working withnonmembers. iFlorence I. Brammer,for the General Counsel.Brian A. Powers (O'Donoghue & O 'Donoghue),ofWash-ington, D.C., appearing for the RespondentsRobert D. Chabot,of Duluth, Minnesota, appearing forthe Charging Party294 NLRB No. 45The events in this case span a revision and amendment of Respond-ents' constitution, occurring "at Las Vegas, Nevada, July 28-August 1,1986With respect of the particular section pled in the complaint as un-lawful, sec 154(a) of the superseded constitution providedContinued PLUMBERS LOCAL 589 (L & S PLUMING)In September 1986, Joseph A. Lendacky was a unionmember operating his own business, the Employer. Atone time the Employer had been party to a collective-bargaining contract with Respondent Local, but Len-dacky repudiated that relationship in March 1985. Later,the Employer hired nonunion employees as helpers. OnSeptember 27, 1986, he was charged with violating twosections of Respondents' constitution: the one prohibitingworking with nonmembers and the other prohibitingmember-employers from working without a contract.2As described in more detail in section III,B, infra, resolu-tion of this charge would have allowed only one of theEmployer's nonunion employees to continue working forit.Respondent Local fined and expelled Lendacky frommembership. However, that penalty could not becomeeffective absent approval by Respondent International,which was granted by letter dated April 7, 1987.3I conclude that the section of the constitution pled inthe complaint, prohibiting union members from workingwith nonmembers, does not violate the Act. It is by nowsettled that rules of this type are encompassed by the in-ternal affairs provision of Section 8(b)(1)(A) of the Actand, consequently, do not violate the Act. See, e.g.,Plumbers Local 119 (Kam tech, Inc.),264 NLRB 688, 694(1982), enfdmem. 715 F.2d 578 (11th Cir. 1983). As theNo journeyman member will be permitted to work with an appren-tice or helper who is not a member except apprentices who havemade an application for membership in the Local Union and theUnited Association, and who are covered by a written apprentice-ship agreement and are serving a probationary period (not to exceedsixmonths) in a training program under the administration of an ap-prenticeship committee or as provided by the 30 day period under aunion security clauseIn the revised and amended constitution, that same proscription, modi-fied in two respects not pertinent to the issues in this proceeding, appearsin sec 152(a)No journeyman member will be permitted to work with an ap-prentice or helper who is not a member except apprentices who havemade an application for membership in the Local Union and theUnited Association, and who are covered by a written apprentice-ship agreement and are serving a probationary period of one (1) yearin a training program under the administration of an apprenticeshipcommittee or if a helper, he is working under the grace period of aunion security clause2 In the superseded constitution, this proscription appears in section204(c), while it appears as section 200(c) of the revised and amended con-stitutionBoth sections are identically wordedA member who enters business for himself or holds a financial inter-est in any business and such business performs work that comeswithin the work jurisdiction of the United Association must sign acollective bargaining agreement with a Local Union or Local Unionsinwhose territorial jurisdiction plumbing or pipefitting work is per-formed`3Respondent International challenges the adequacy of the GeneralCounsel's investigation pertaining to the amended charge filed against it,arguing that "there was no meaningful opportunity for it to present itsposition during the investigative portion of the proceedings, and in thisrespect it was denied full due process " But under Sec 3(d) of the Act,the General Counsel possesses "final authority, on behalf of the Board, inrespect of the investigation of charges " Moreover, regional directors,who operate under the General Counsel's supervision in this area, "mayexercise discretion to dispense with any portion of the investigation "Statements of Procedure, Sec 101 4 Therefore, it is not within the prov-ince of the Board and its administrative law judges to sit in judgment onthe manner in which the General Counsel's office discharges responsibil-ity for conducting investigationsMoreover, whatever may be said of theinvestigation, Respondent International had full opportunity to present itsevidence during the hearing617Boardrecently pointed out in Local Carpenters Local720 (UMC of Louisiana), 287 NLRB 545 (1987):union rules forbidding members to work for non-union employers reflect such traditional union ob-jectives as encouraging members to work for signa-tory employers, preserving union work and discour-aging work done under nonunion conditions, main-taining the integrity of hiring hall arrangementswith signatory employers, fulfilling contractual obli-gations with those employers, and rallying the sup-port of union members.However, by applying this prohibition to an employer-member, Respondents violated Section 8(b)(1)(A) and (2)of the Act For the natural consequence of that applica-tion is to cause employer-members to deprive nonunionemployees of continued employmentElectricalWorkersIBEW Local 952 (Tri-Bar Electric),269NLRB 608(1984), enfd. 758 F.2d 436 (9th Cir. 1985). Of course,Lendacky was charged with, and disciplined for, operat-ingwithout a collective-bargaining contract, as well asforworkingwith nonunion employeesRespondentsargue that the record shows that the "overriding motiva-tion in this case was to organize the employer" and, fur-ther, "that the discipline would have occurred for theadmittedly valid reason of attempting to encourage theemployer to sign a contract." In this respect, Respond-ents contend that they have shown that Lendacky wouldhave been disciplined, regardless of the status of his em-ployees, and thus have satisfied their burden of goingforward, imposed pursuant to the analysis inWright Line,251 NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir. 1981),certdenied 455 U.S. 989 (1982), approved inNLRB v.TransportationManagement Corp.,462 U.S. 393 (1983).This is the motivation issue that, in the final analysis,provides the central factual issue in this case.For the reasons set forth post, I conclude that Re-spondents failed to satisfy their burden of showing, in re-sponse to the General Counsel's prima facie case, thatLendacky would have been charged and disciplined fornot being party to a contract, regardless of the nonmem-bership status of the Employer's employees. To the con-trary, a preponderance of the evidence establishes thatRespondent Local's only concern was that the Employerhad hired employees who were not union members. Inthe circumstances, the effort to obtain a contract was asubordinate concern and was but the vehicle for depriv-ing as many nonunion employees as possible of continuedemploymentwith the Employer. Consequently, Re-spondents have failed to show that they would have pro-ceeded internally against Lendacky concerning the ab-sence of a contract had the Employer not employedworkers who were not union membersFinally, I conclude that by concurring in RespondentLocal's disciplinary decision,Respondent Internationalbecame a party to the violation and, itself, violated Sec-tion 8(b)(1)(A) and (2) of the Act.B. The EvidenceIn 1969 Lendacky became a member of RespondentLocal In 1980, he organized the Employer. Although he 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhas served as its chief executive officer, he has continuedworking "with the tools" and has continued to maintainhis union membership.The Employer became a party to a collective-bargain-ing contract with Respondent Local. However, as aresult of a conflict with then-Business Manager WalterA.Kordish,4 Lendacky wrote a letter to RespondentLocal on March 7, 1985, stating, to the extent pertinenthere, "that our union agreement will no longer be ineffect because of differences between the Union businessagentKordish and myself." Brad Skarich, who hadbecome business manager by the time of the hearing, tes-tified that rather than take formal action against Len-dacky, the executive board members had decided "to tryand pursue, to remedy things with Joe and try to getthings right again" by instructing Kordish to attempt topersuade Lendacky, "[t]o become signatory to the col-lective bargaining agreement." Although this course wasnot fruitful, no formal action was taken against Lendackyfor 19 months.An internal union charge, dated "9-27-86," was filedby Kordish against Lendacky. The charge recited that hehad violated constitutional sections 204(c) and 154(c) Inlistingthese sections, Kordish apparently overlooked thefact that the constitution had been revised and amended2months earlier, for those sections in the revised andamended constitution bear no relevance to the conductaboutwhich Kordish wascomplaining.Thus, in the"Description of Nature of the Offense" portion of hischarge, Kordish stated:Joseph Lendacky refused to be bound by our LocalAgreement. He hired and worked with people otherthanmembers of the United Association. SteveKuriatnyk, David Nelson and Ken Gehrke are menemployed or who have been employed by L & SPlumbing of which Joseph Lendacky is the ownerMoreover, in the "Pertinent Data" subsection of thecharge,Kordish recited that, "Brother Lendacky wassigned to our Agreement. He later refuted the Agree-ment by hiring people and calling them partners. He hassince lost the partners, and hired people other than mem-bers of the U A., which he continues to do at the presenttime."Respondents do not contend that there was anydispute with the Employer other than that pertaining tothe absence of a contract and the employment of non-members Further, as set forth in section III,A, supra,section 204(c) and section 154(c) of the superseded con-stitution pertain, respectively, to operating as an employ-er without a collective-bargainingcontract and to work-ing with nonmembers.Respondent Local's executive board, presided over bythen vice president Skarich, conducted a hearing on No-vember 17, 1986. Lendacky appeared and pled guilty toallcharges.At some points when he testified, Skarich,Respondent's lonewitness,claimed that the internalcharge would have been dropped if Lendacky merelyhad agreed to sign a contract. But that testimony tendedtobe contradicted by theminutes ofthatmeeting.Rather thanimposinga penalty on Lendacky at thattime, one of the Executive Board members proposed asettlementthat contemplated a somewhat different typeof agreement.According to the minutes, the proposedsettlement would have obliged Lendackyto sign an agreementwith Local #589, the termsbeing asfollows: the Local will take his three (3)men intoitsHelper program for a period of five (5)years,with thesemen beingeligible to take thejourneymans test with proper affidavits after thistime span,and to pay these men 70% of the negoti-ated wage. This would enable him to bring his busi-ness into compliancewith Local policies.This portion of the meeting concluded, according to theminutes,with Lendacky requesting a copy of Respond-ent Local's standard collective-bargaining contract andsaying that he would like time to discuss the proposedsettlement with the Employer's employees.Significantly, had Lendacky agreed to the proposedsettlement, only one of his employees could have contin-ued working for the Employer. For, Lendacky, himself,was the only qualified journeyman then working for theEmployer.Respondent Local's standard contract re-quires that three journeymen be employed before asecond helper or apprentice can be employed. Skarichclaimed that it might have been possible to avoid depriv-ing all buy one of the employer's helpers of employmentby going, "through the executive board on a specialmeeting again." But Skarich conceded that he was notconfident of that fact. To the contrary he admitted that,"itwould have been tough," since "if you start protectingone contractor over the rest, your [sic] signinga sweet-heart agreement and you're asking for nothing but trou-ble." In fact, his own earlier statements to the executiveboard contradicted the optimism that he attempted todisplay when testifying about continued employment ofallof the Employer's nonunion employees. For he con-ceded that he had told the executive board on December3, 1986, "that even had Lendacky's [sic]accepted Gen-ise'sproposal, it would not have been workable since ourprocedures don't allow for two or three helpers to be inthe same shop." Respondent adduced no evidence thatan exception to this procedure ever had been granted toany employer. In fact, in the final analysis, the best "pos-sible" alternative solution that Skarich was able to ad-vance was allowing one helper to remain employed withtheEmployer and trying to locate employment else-where for any others who would be obliged to ceaseworking for the Employer.On December 2, 1986, Skarich was told by Lendackythat the Employer's employees had been advised of Gen-ise'sproposed settlement, but "were not interested,they'd like to leave things the way they are for the timebeing"5 nor was he (Lendacky) interestedin signing a"Respondents admit that Kordish, now deceased, had been an agent ofRespondent Local at all times material to the events at issue in this pro-ceeding5 In their brief Respondents assert that no violation of Sec 8(b)(1)(A)of the Act has been established, because "the record is devoid of any evi-dence that the employees of the Employer had any knowledge of the fineContinued PLUMBERSLOCAL 589 (L & S PLUMING)619contract.At a meeting on the following day, accordingto the revised minutes of it, "[t]he Executive Board im-posed a fine of five hundred dollars ($500 00) in additionto five hundred dollars ($500.00) reinitiation fee. TheBoard also recommended expulsion from the United As-sociation." But that decision was not final at that point.Due to the severity of the penalty imposed on Len-dacky, approval had to be secured from RespondentInternational. On December 11, 1986, Respondent Localpetitioned for approval of its disciplinary action. At thehearing, Respondents introduced a packet of documentsthatwere in "the file that Respondent International hadon this case." Included among them is a copy of Len-dacky's letter to Respondent Local dated March 7, 1985,a copy of the charge against Lendacky dated "9-27-86";and, a copy of the minutes of the executive board meet-ing on November 17, 1986 In short, Respondent Interna-tional possessed the pertinent documents that have beenoffered into evidence in this case to support the com-plaint against Respondents.By letter dated December 18, 1986, Respondent Inter-national'sGeneral Secretary-Treasurer Charles J. HabignotifiedLendacky that Respondent Local had sought"approval of disciplinary action taken against you," andinvited Lendacky to submit a statement "regarding yourside of the controversy," as well as notifying him that hewas "entitled to an appeal from the decision of the localunion to place this penalty against you."s Apparentlyexacted against the employer or the reason for the fine " Yet, that asser-tion is refuted by Lendacky's statement to Skarich on December 2, 1986Of course, in this regard that testimony was hearsay since it was Skarichwho recited what had been said to him by Lendacky that day Lendackydid not testify concerning what he had said to the Employer's employeesBut this testimony by Skarich was elicited by Respondent's counsel andhe did not seek to limit the purposes for which it was being offered "Or-dinarily,where there is no objection to hearsay evidence, it is a clear in-dication that the evidence is not disputed, hence the absence of objec-tion "NLRB v Operating Engineers Local 12,413 F 2d 705, 707 (9th Cir1969)This doctrine applies with even greater force where a party, itself,elicits hearsay the substance of which is adverse to its own interest Here,the remark to Skarich tends to show that Lendacky had told the employ-ees about Gemse's settlement proposal and, in turn, about the circum-stances that had led Genise to make it That conclusion tends to be con-firmed, by Lendacky's statement to the Executive Board, on November17, 1986, that he intended to discuss the proposed settlement with theEmployer's employees Nothing in the record serves to show that he didnot, in fact, discuss the matter with those employees, as he said that hewould do and as he later said that he had done Consequently, there is nomerit to the argument that no violation of Sec 8(b)(l)(A) of the Act canbe established because the Employer's employees were unaware of the in-ternal union proceedings against Lendacky and their potential effect onthem6 The letter also notified Lendacky that he had the right to continuepaying dues to remain in good standing pending Respondent Internation-al's decisionAt the hearing testimony was adduced showing that underthe union constitution, Lendacky should have been expelled from mem-bership automatically on February 28, 1987, because he had paid no duesfor the preceeding 6 months Thus, Skarich explainedIf a member goes delinquent for three months, he pays a $50 00 rein-statement fee, plus his back duesAfter he is delinquent for sixmonths, he is automatically expelled by the United Association Onthe local level, we have no say on that, that's all done through theInternational, through the case sheetsHowever, due to a bookkeepingerror,Lendacky was credited ashaving paid dues through November 1986 Thus, by April 1987, he wasnot officially expelled from membershipMoreover, Skarich testified thatthe matter did not come to light until "later now" and there is no show-ing that either Respondent Local or Respondent International had beenaware by April 1987 that Lendacky technically should have been expelledLendacky chose to do neither. By letter, dated April 7,1987,Habig notified Kodish,that the General Executive Board has concurred inthe recommendation of the Local Union 589, Hib-bing,Minnesota, to place a $500.00 fine againstJoseph A. Lendacky . . . and that he be expelledwith a raised initiation fee of $500.00 placed againsthim. In accordance with Section 165 of the UnitedAssociation' Constitution, the penalty will be pay-able prior to reinitiation.A similarly worded letter was sent to Lendacky byHabig.C AnalysisInElectricalWorkers IBEW Local952(Tn-Bar Elec-tric),supra, the Board held that a labor organization vio-lated Section 8(b)(1)(A) and (2) of the Act by initiatinginternal disciplinary proceedings, resulting in impositionof a fine, against an employer-member for working withnonunion employees that he employed.? In so holding,the Board adopted Administrative Law Judge David GHeilbrun's reasoning -that the respondent there directlyapproached the employer, utilizing the latter's unionmembership as a lever to compel him to relieve non-union employees of their duties and, in so doing, con-veyed to those employees the message "that they face apotential deprival of work opportunity should the ac-cused member-employer succumb to such pressure." (Idat 609.)An almost identical situation is presented in the instantcase.Lendacky was an employer-member at the timethat the charge was filed against him. He was ap-proached directly and that approach was based on hisunion membership. Since he was the lone journeymanemployed by the Employer, had Lendacky succumbed tothe pressure of the charge, all nonunion employees, saveone,would have been deprived of continued employ-ment.Although, as discussed in section III,B, supra,Skarich claimed that it might have been possible to avoidthat result, his testimony in that regard was unconvinc-ing, contradicted by his own earlier statements to the ex-ecutive board, not consistent with avoidance of excep-tions for one employer that could later be advanced byother employers seeking similar treatment, and unsup-ported by evidence of similar exceptions having beengranted to any other employers In short, Respondentshave failed to show that all but one employee would nothave been deprived of employment had Lendacky suc-cumbed to the pressure of the charge.As pointed out in section III,A, supra, Respondentsargue thatTri-Bar Electricis distinguishable in one signif-from membership by that time Since nonpayment of dues was not afactor in Respondents' motivation for disciplining Lendacky, that subjectis irrelevant in this proceedingWhat ramifications it may have concern-ing the remedial order, especially in view of the paucity of evidence re-garding the nonpayment in this record, is a matter that can be resolved inthe compliance phase of this case7While the circuit court enforced the Board's Order in that case underthe doctrines of Sec 8(b)(2) of the Act, the court concluded that it wasunnecessary to determine if Sec 8(b)(1)(A) of the Act had been violated,aswell 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDicant respect: that there was no valid other purpose forthe discipline in that case, whereas here, "the disciplinewould have occurred for the admittedly valid reason ofattempting to encourage the employer to sign a con-tract " In another context this argument might havemerit. But the evidence does not warrant the conclusionthatabsentemployment of nonmembers, Lendackywould have been disciplined because the Employer wasnot party to a collective-bargaining contract. To the con-trary, a preponderance of the evidence shows that Re-spondent Local was unhappy over the nonunion status oftheEmployer's employees and that a contract wassought as a means for eliminating as many of them aspossibleThat Respondent Local had not been concerned solelyabout the nonexistence of a contract with the Employeris shown, first, by the fact that Lendacky was chargednot only with violating the prohibition against operatinga business without a collective-bargaining contractHewas charged as well with working with nonmembers. In-clusion of this additional allegation serves no logical pur-pose if Respondent Local's sole concern truly had beenrestricted to the absence of a contract with the Employ-er.Certainly no purpose in that connection for the addi-tional allegation has been suggested by Respondents.That Respondent Local had not been concerned at allabout the nonexistence of a contractual relation, untilnonmemberswere discovered working for the Employer,is shown by the fact that, the Employer had been operat-ing without a contract for almost 19 months prior to thefiling of the internal charge on September 27, 1986. Re-spondent Local had been aware of that fact for thatentire period.That is shown by Lendacky's letter ofMarch 7, 1985, included in Respondent International'sfile,stating "that our agreement will no longer be ineffect."Yet, no internal charges were preferred againstLendacky at any point during that period To the con-trary,Respondent Local's officials admittedly had madea conscious decision to refrain from doing so, opting in-stead to attempt to persuade Lendacky informally toresume contractual relations. The record is devoid ofevidence showing any event, relating only to the nonex-istence of a contract, that would naturally have led Re-spondent Local to reverse field in September 1986, andsuddenly to charge Lendacky with failing to observe aconstitutional prohibition that he had been disregardingfor over a year and a half.The true reason for that abrupt change in direction isshown clearly by the narrative descriptions in thecharge, supplied as the bases for its filing Note is madeof the absence of a contract in both the "Description ofNature of the Offense" and the "Pertinent Data. . . .subsections.However, those notations serve as merespringboards for more prolonged complaints pertainingto the nonunion status of employees working for the Em-ployer. The record does not disclose when the Employercommenced hiring employees who were not union mem-bers.Nor, more important, does it show when Respond-ent Local's officials discovered that fact. But an objec-tive reading of the recitations in the charge's two subsec-tionsmakes plain that the absence of a contract was buta footnote to the central complaint that the Employerwas employing nonmembers That is, by hiring nonunionpersonnel, Lendacky "refuted the Agreement" and "re-fused to be bound byit"-inshort,while the absence ofa contractual relationship was tolerable, it was not to beignored if nonmembers were employed.In sum,theGeneral Counsel has establisheda primafaciecase that the filing and processing of theinternalcharge was motivated by the Employer's employment ofemployees who chose not to be union members and,, fur-ther,was intendedas a meansfor depriving as many ofthose employees as possible of continued employmentwith the Employer. It is undisputed that the Employerwas not a party to a collective-bargaining contract andthat Lendacky,a union member,was prohibited by theunion constitution from operating in that fashion. ButRespondents have failed to meet their burden of goingforward by showing that Lendacky would have beencharged and disciplined regardless of the union status ofthe Employer's employees Rather, absence of a contractwith the Employer had been tolerated for 19 monthswithout internal disciplinary proceedings being initiated,Lendacky was charged with working with nonunion per-sonnel as well as with not being party. to a contract, and,the central focus of the charge was that by hiring non-union personnel, Lendacky had acted inconsistently withthe contract and,,thus, the union constitution, as opposedto violating the latter simply by not being party to a con-tract.Consequently, on this record it cannot be said thatLendacky would have been disciplined had the Employ-er not employed personnel who exercised their statutoryright to refrain from being members of a labor organiza-tionLendacky was approached directly by RespondentLocal which used his' union membership as the basis forinternal disciplinary proceedingsin aneffort to attemptto cause him to pursue a course of action having the nat-ural consequence of depriving employees of continuedemployment because they were not union members. Con-sequently, Respondent Local violated Section 8(b)(1)(A)of the Act. But assessment of Respondent International'sliability under the Act requires additional analysis.InMusicians (Don Glasser),165NLRB 798 (1967),enfd. sub nom.Don Glasser v. NLRB,395 F.2d 401 (2dCir. 1968), the Board concluded that the, in effect, inter-national labor organization did not violate the Actmerely by engaging in theministerialact of processingtwo members' appeals from a local union's unlawfullyimposed fines. But in that case, the international sus-tained the appeals, with the result that no discipline ulti-matelywas imposed. Consequently, in that case theBoard did not confront the issue of what should havebeen the result had the international denied the appealsand upheld the local's unlawfully imposed fines. Latercases have found international labor organizations liablewhenever they have ratified unlawful actions by their af-filiated local labor organizations. However, in almost allof these cases the Board has noted that, before ratifyingor approving those actions, the internationals possessedinformation,as a resultof theirown investigations, thatplaced them on notice of the illegality of the locals' ac-tions.Thatis,"[t]he International did not simply 'rubber-stamp' the trial board's finding."ElectricalWorkers PLUMBERSLOCAL589 (L & S PLUMING)IBEW Local 11 (Bergelectric Corp.),271NLRB 25, 27(1984). See alsoIronWorkers Local 46 (Cement League),259 NLRB 70, 77 (1981), enfd. in pertinent part 727 F.2d234 (2d Cir. 1984);Teamsters Local 984 v. Humko Co.,287 F 2d 231, 242 (6th Cir 1961), cert. denied 366 U S.962. Unanswered by these cases was the extent, if any, towhich it has to be shown that an international possessesinformation that does, or should, put it on notice of theillegality of its local's actionInBricklayers (McCleskey Construction),241 NLRB 898(1979), the Board flatly stated that the local's request forenforcement or ratification, "place[d] a duty upon Re-spondent International to investigate the action taken byRespondent Local." (Ibid) More recently, inSheet MetalWorkers Local 80 (Limbach Mechanical),285 NLRB 386,388 (1987), the Board concluded that the internationallabor organization's "decision to uphold the local labororganization's expulsion" violated the Act. Arguably thenature of the charge could have put the international onnotice of the facts underlying the local'sdiscipline. How-ever, the Board reached its conclusion without discus-sion of the information available to the international andwithout discussion of whether or not the internationalhad investigated, or had merely "rubber-stamped," thelocal's actionIf an international labor organization is liable when-ever it ratifies, enforces or approves the unlawful actionof its affiliated local labor organization-either on a perse basis or because of a duty to investigate the local'saction-then Respondent International is liable here Re-spondent Local's penalty did not become final until ap-proved by Respondent International. The latter did grantapproval.Even if liability attaches only where it is shown thatan international possesses information sufficient to atleast put it on notice that an illegality may exist, Re-spondent International's situationhere satisfies thathigher standard. In "the file" it possessed copies of Len-dacky's letter to Respondent Local severing contractualrelations and of the charge filed against Lendacky 19months later This 19-month gap, viewed in conjunctionwith the sections of the union constitution enumerated inthe charge and the narrative descriptions that it con-tained, provided sufficient information to alert Respond-ent International that Respondent Local was concernedabout a condition other than mere absence of a contractwith the Employer Indeed, as discussed above, this in-formation serves to show that Respondent Local's actualconcern had been the nonunion status of the Employer'semployees and, further, that the charge was a device forcompelling the Employer to deprive as many of them aspossible of work Therefore, I conclude that by approv-ing the recommended disciplinary action, RespondentInternational violated Section 8(b)(1)(A) and (2) of theAct.CONCLUSION OF LAWBy disciplining employer-member Joseph A. Lendackybecause he performed work alongside nonunion employ-ees of his company, United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada, AFL-CIO, and its621Local, Pipefitters Local Union No 589, have committedunfair labor practices affecting commerce, within themeaning of Section 2(6) and (7) of the Act, by attempt-ing to cause L & S Plumbing and Heating of Hibbing,Inc, an employer engaged in commerce, to discriminateagainst employees within the meaning of Section 8(a)(3)of the Act and by restraining and coercing employees inthe exercise of rights guaranteed them by Section 7 oftheAct, thereby violating Section 8(b)(2) and Section8(b)(1)(A) of the Act.REMEDYHaving concluded that United Association of Journey-men and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, AFL-CIO, anditsLocal, Pipefitters Local Union No. 589 have engagedin certain unfair labor practices, I shall recommend thatthey be ordered to cease and desist therefrom. In addi-tion, they shall be ordered to take certain affirmativeaction to effectuate the policies of the Act, including re-scinding the penalty imposed on Joseph A. Lendackyand expunging from their records all reference to thecharge, trial and penalty imposed and approved againsthim for assertedly violating the Constitution of theUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the UnitedStatesand Canada, as revised and amended at LasVegas, Nevada, July 28-August 1, 1986. However, as theGeneral Counsel has failed to show special circumstancesnecessitating its inclusion as a remedy, her request for avisitatorial remedy is denied.CherokeeMarine Terminal,287 NLRB 1080 (1988)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed8ORDERThe Respondents, United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada, AFL-CIO, and ItsLocal, Pipefitters Local Union No. 589, their officers,agents, and representatives, shall1.Cease and desist from(a)Maintaining or enforcing section 152(a) of the con-stitution of the United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry ofthe United States and Canada, AFL-CIO as revised andamended at Las Vegas, Nevada, July 28-August 1, 1986,prohibitingmembers from working with nonmembers,against Joseph A. Lendacky, or other employer-mem-bers, thereby causing or attempting to cause them to dis-criminate against nonunion employees in violation ofSection 8(a)(3) of the National Labor Relations Act, asamended.8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-porse 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner restraining or coerc-ing employees of L & S Plumbing and Heating of Hib-bing, Inc. or of any other employer in the exercise of therights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment in accordance with Section 8(a)(3) ofthe Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Rescind the penalties imposed against Joseph ALendacky on December 3, 1986, as approved on April 7,1987.(b)Remove from their records all references to thecharge, trial and penalty imposed against Joseph A. Len-dacky on December 3, 1986,as approved on April 7,1987.(c)Notify Joseph A Lendacky,inwriting, that theyhave taken the action required in subparagraphs (a) and(b) above(d) Post at their business offices, hiring halls and meet-ing places in Hibbing,Minnesota,copies of the attachednoticemarked"Appendix"9Copies of the notice, onforms provided by the Regional Director for Region 18,after being signed by the Respondent's authorized repre-sentative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places,where notices tomembers and employees are customarily posted.Reason-able steps shall be taken by the Respondent to ensurethat the notices are not altered,defaced,or covered byany other material.(e)Additional copies of the attached notice marked"Appendix"shall be signed by authorized representativesof United Association of Journeymen and Apprentices ofthePlumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO,and its Local,PipefittersLocal Union No. 589, and forthwith returned to the Re-gionalDirector for Region 18 for posting by L & SPlumbing and Heating of Hibbing, Inc., it being willing,at its place of business in Hibbing,Minnesota,where no-tices to its employees are customarily posted.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEES AND MEMEBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found thatwe violated the National Labor Relations Act and hasordered us to post and abide by this notice.WE WILL NOT maintain nor enforce Section 152(a) ofthe Constitution of the United Association of Journey-men and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, as revised andamended at Las Vegas, Nevada, July 28-August 1, 1986,prohibitingmembers from working with nonmembers,against Joseph A.Lendacky, or other employer-mem-bers, thereby causing or attempting to cause them to dis-criminate against nonunion employees in violation ofSection 8(a)(3) of the National Labor Relations Act, asamended.WE WILL NOT in any like or related manner restrain orcoerce employees of L & S Plumbing and Heating ofHibbing, Inc., nor of any other employer,in the exerciseof the rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by anagreement requiring membership in a labor organizationas a condition of employment in accordance with Sec-tion 8(a)(3) of the Act.WE WILL rescind the penalties imposed against JosephA. Lendacky on December 3, 1986, as approved onApril 7, 1987.WE WILL remove from our records all references tothe charge,trial and penalty imposed against Joseph ALendacky on December 3, 1986, as approved on April 7,1987.WE WILL notify Joseph A.Lendacky,inwriting, thatwe have taken the required action set forth above.9 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "UNITEDASSOCIATION OF JOURNEYMENAND APPRENTICES OF THE PLUMBING ANDPIPEFITTING INDUSTRY OF THE UNITEDSTATES AND CANADA, AFL-CIO